Citation Nr: 0418903	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  01-08 912	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
January 1949 rating decision that severed service connection 
for a back disorder.  

2.  Entitlement to nonservice-connected burial benefits.  

REPRESENTATION

Appellant represented by:	Maryland Veterans Commission

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active military service from March 1941 to 
November 1945.  He died in July 2000.  The appellant is his 
nephew.  He appealed to the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland.


FINDINGS OF FACT

1.  Although service connection for a back disorder was 
granted by a May 1946 rating action, service connection 
subsequently was severed in a January 1949 rating action, 
after providing appropriate notice and opportunity to 
respond.

2.  The appellant, the deceased veteran's nephew, has no 
legal status to revise the January 1949 rating action - 
including on the basis of CUE.

3.  The veteran was not medically discharged from service due 
to a disability incurred or aggravated in the line of duty 
and entitlement to service connection for the cause of his 
death has not been established.  

4.  At the time of his death, the veteran did not receive any 
VA compensation or pension, nor was there a claim for 
compensation or pension pending.  

5.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.  


CONCLUSIONS OF LAW

1.  The appellant, the deceased veteran's nephew, has no 
standing to revise the January 1949 rating action that 
severed service connection for the veteran's back disorder.  
38 U.S.C.A. § 5109A West 2002); 38 C.F.R. § 3.105(a) (2003); 
and Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998).  

2.  The criteria are not met for nonservice-connected VA 
burial benefits.  38 U.S.C.A. §§ 2302, 2303, 2304, 2307 (West 
2002); 38 C.F.R. §§ 3.1600, 3.1601, 3.1604, 3.1605 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As will be explained below, the appellant would be entitled 
to nonservice-connected burial benefits if the veteran was in 
receipt of or entitled to receive VA disability compensation 
at his death.  But he was not in receipt of a VA pension or 
VA disability compensation at his death in July 2000.  
Rather, a May 1946 rating action granted service connection 
for sacroiliac weakness and injury (a back disorder) 
and assigned an initial 10 percent rating.  However, 
subsequently, based in part on additional evidence received, 
the veteran was notified in November 1948 of a proposal to 
severe service connection for the back disorder and he was 
notified that he could submit evidence showing why service 
connection should not be severed.  He did not submit any such 
evidence in response, unfortunately, and he was notified in 
February 1949 of a rating action in January 1949 that had 
severed service connection for his back disorder.

Thereafter, in April 1949 additional service medical records 
were received, some of which pertained to a back disorder 
during service.

Several decades later, in December 1985, the veteran applied 
to reopen his claim for service connection for a back 
disorder.  And the RO notified him by letter of January 1986 
that he needed to submit new and material evidence to reopen 
this claim.  No such evidence was ever submitted, however.

The veteran died in July 2000 of cardiomyopathy while a 
patient at the Jewish Convalescent and Nursing Home.

In November 2000 the RO notified the appellant of the denial 
of his October 2000 Application for Burial Benefits, in which 
it was stated that the veteran was buried at the Garrison 
Forest Veterans Cemetery, a National cemetery or cemetery 
owned by the Federal Government, because no plot or interment 
costs were incurred that exceeded costs covered by the 
statutory burial allowance; and the veteran was not in 
receipt of nor entitled to disability compensation or pension 
on the date of his death; and he did not have a claim pending 
on the date of his death that would have resulted in 
entitlement to disability compensation or pension; and at his 
death he was not hospitalized by VA or traveling under proper 
authority and at VA expense for the purpose of examination, 
treatment or care.

At a January 2001 RO hearing the appellant testified that 
burial benefits should be paid because the veteran, his 
uncle, had severed honorably.  He was unaware of whether the 
veteran was in receipt of VA disability or pension benefits 
at his death.  The appellant's representative stated that the 
veteran had been buried in a state veterans cemetery.  

A June 2001 Report of Contact indicates the Jewish 
Convalescent and Nursing Home had not been and was not under 
VA contract.

Statements from a funeral home indicate the veteran's funeral 
expenses in the amount of $3,051.00 were paid in full.

CUE in a January 1949 Rating Decision that Severed Service 
Connection for a Back Disorder

The appellant has filed a motion to revise the January 1949 
rating decision that severed service connection for a low 
back disorder (the only disability for which the veteran was 
ever service connected), in order to in turn establish that 
the veteran was entitled to service-connected disability 
compensation at his death and, thus, receive nonservice-
connected burial benefits (payable when a veteran, 
service-connected for a disability, dies of a nonservice-
connected disorder).

An accrued benefits claim is a derivative claim and arises 
after an entitled payee who is typically, but not 
exclusively, the veteran, has died.  Although a claim does 
not survive the claimant's death, see Vda de Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994), certain individuals may be 
entitled to accrued benefits under certain circumstances.  
Typically, accrued benefits are potentially available 
following the death of a veteran; however, such benefits may 
also flow from the death of a surviving spouse or child, or a 
person receiving an apportionment of the veteran's benefits, 
etc.  See 38 U.S.C.A. § 5121(a)(1), (3), (4), (5) (West 
2002); 38 C.F.R. § 3.1000(a)(2), (3), (4), (b) (2003).  But 
in each instance, the appellant's entitlement can never 
exceed what the veteran was entitled to when he died because 
the appellant effectively is placed in the veteran's shoes 
for all intents and purposes ("Adidas Rule").  Generally 
see Bonny v. Principi, 16 Vet. App. 504, 507 (2002); Richard 
v. West, 161 F.3d 719 (Fed. Cir. 1998); Haines v. West, 154 
F.3d 1298 (Fed. Cir. 1998), cert. denied, 526 U.S. 1016, 119 
S.Ct. 1249, 143 L.Ed.2d 347 (1999), and Marlow v. West, 
12 Vet. App. 548 (1999).  



At his death, the veteran was not entitled to any additional 
compensation due and unpaid on the basis of any existing 
rating action.  Moreover, at his death there was no 
outstanding claim that had not been finally adjudicated 
inasmuch as his 1985 application to reopen had been abandoned 
by virtue of his failure to submit new and material evidence 
to reopen his claim.  See 38 C.F.R. § 3.158 (2003).  In fact, 
after the January 1999 rating action, noted above, he did not 
file any additional claims for VA benefits.

In Jones v. West, 136 F.3d 1296, 1299-3000 (Fed. Cir. 1998) 
the United States Court of Appeals for the Federal Circuit 
held that, together, 38 U.S.C.A. §§ 5101 and 5121 (West 1991 
& Supp. 1997) "compels the conclusion that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  This comports with the 
Federal Circuit's decision in Zevalink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996), which held that a surviving spouse's 
"accrued benefits claim is derivative of the veteran's 
claim" and so concluded that, absent unconsidered new and 
material evidence in the file as of the date of death, a 
surviving spouse could only receive accrued benefits based 
on "existing ratings and decisions" and could not reopen 
and reargue a claim.  Zevalink, at 1241-42.  "Thus, a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim 
is that, without the veteran having a claim pending at time 
of death, the surviving spouse has no claim upon which to 
derive his or her own application.  Just as the surviving 
spouse in Zevalink [v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996)] could not reopen the veteran's accrued benefits 
claim, so [] the surviving spouse may not file an accrued 
benefits claim in lieu of the veteran."  Jones, at 1300.  

More importantly, burial benefits are payable only after a 
veteran's death and, so, cannot have accrued during his life 
for the purpose of being a survivor's claim for accrued 
benefits and provide standing in the veteran's place to seek 
revision of a past adjudication on the basis of CUE.  

Thus, the appellant in this particular case likewise may not 
assert a new claim or attempt to reopen a previously and 
finally denied claim as a basis for accrued benefits.  

38 C.F.R. § 3.105(a) provides that 

Previous determinations which are final and 
binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in 
the absence of clear and unmistakable error 
[CUE].  Where evidence establishes such error, 
the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the 
rating or other adjudicative decision, which 
constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error, has the 
same effect as if the corrected decision had been 
made on the date of the reversed decision. 

In Haines v. West, 154 F.3d. 1298, 1300 (Fed. Cir. 1998) it 
was held that "[b]y statute, a veteran's entitlement to 
payment of disability compensation terminates on the last day 
of the month preceding the veteran's death.  See 38 U.S.C. 
§ 5112(b) (1994).  Accordingly, survivors may not pursue 
disability compensation claims of a veteran, even as heirs to 
the veteran's estate.  See, e.g., Landicho v. Brown, 7 Vet. 
App. 42, 53-54 (1994) (interpreting section 5112(b))."  



"Certain survivors, however, have a right to seek payment of 
accrued benefits owed to a veteran at the time of the 
veteran's death.  See 38 U.S.C.A. § 5121 (West Supp. 1998) [] 
Nonetheless, this accrued benefits provision is limited.  
A survivor may only seek payment of those benefits which were 
'due and unpaid' at the time of the veteran's death."  
Haines, Id. at 1300.  "This statutory scheme provides a 
mechanism for survivors to recover certain benefits the 
entitlement to which has already been established or can be 
readily established based on evidence in the file at the date 
of the veteran's death."  Haines, Id. at 1300 - 1301.  

"However, there is nothing in the statute [38 U.S.C.A. 
§ 5109A, governing revision of decision based on CUE] that 
provides for another person, even a survivor, to seek 
correction of a decision on a veteran's claim."  Haines, Id. 
at 1301.  "Thus, by the express terms of the statute, a 
survivor has no standing to request review of a decision 
affecting the disability benefits of a veteran on the ground 
of CUE; the survivor is not the disability benefits 
claimant."  Haines, Id. at 1301.  "We agree with the 
government that although the CUE statute is certainly 
remedial, it is nonetheless unavailable to survivors 
concerning a veteran's disability benefits claim."  Haines, 
Id. at 1301.  

Accordingly, since the veteran did not during his lifetime 
seek to revise the 1949 rating action that severed service 
connection for a back disorder, the appellant-nephew in this 
case as an unfortunate consequence has no legal standing to 
now seek revision of that rating decision in the veteran's 
place.



Nonservice-connected Burial Benefits

As a preliminary matter, the Board acknowledges that the 
appellant is a proper claimant for entitlement to VA burial 
benefits and has submitted a timely application.  38 C.F.R. 
§ 3.1601.  

VA regulations provide that, if a veteran dies as result of a 
service-connected disability or disabilities, certain 
monetary benefits may be paid for the veteran's funeral and 
burial expenses, including the cost of transporting the body 
to the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. 
§ 3.1600(a).  Even if a veteran's death is not service 
connected, however, certain monetary benefits still may be 
paid toward the veteran's funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial under the following conditions:  (1) at the time of 
death the veteran was in receipt of pension or compensation 
(or but for the receipt of military retirement pay would have 
been in receipt of compensation); or (2) the veteran had an 
original or reopened claim for either benefit pending at the 
time of the veteran's death; or (3) the deceased was a 
veteran of any war or was discharged or released from active 
military, naval or air service for a disability incurred or 
aggravated in line of duty and the body of the deceased is 
being held by a State (or a political subdivision of a 
State), and the Secretary determines that there is no next of 
kin or other person claiming the body of the deceased veteran 
and that there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses; or (4) 
if the veteran died while enroute to a VA facility or while 
properly hospitalized by VA.  38 U.S.C.A. §§ 2302, 2303; 38 
C.F.R. § 3.1600.  

In this particular case, a review of the record on appeal 
shows the veteran was not medically discharged from service 
and at the time of his death, entitlement to service 
connection for disabilities and diseases incurred in service 
were not in effect.  He also was not receiving any VA 
compensation or pension and he did not have a pending 
original or reopened claim for VA pension or compensation.  

The evidence of record includes the veteran's certificate of 
death indicating he died at a private nursing home due to 
cardiomyopathy.  His nephew-appellant's claim for burial 
benefits and information from a funeral home show that the 
veteran's burial and funeral expenses were paid in full by 
the appellant.  Also, the veteran did not die while enroute 
to a VA facility or while hospitalized in a VA hospital.  

Based upon the foregoing evidence of record and pertinent 
laws and regulations, entitlement to VA burial benefits has 
not been established.  Therefore, the claim is denied.  38 
U.S.C.A. §§ 2302, 2303, 2304; 38 C.F.R. §§ 3.1600, 3.1601.  

Because there is no factual dispute, there is no doubt to be 
resolved in the appellant's favor.  38 C.F.R. §§ 3.102, 4.3 
(2003).

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The implementing regulations were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
VCAA and implementing regulations require that VA notify an 
appellant of any information and evidence necessary to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  This includes notifying the appellant of 
what specific evidence he/she is responsible for obtaining 
and what specific evidence VA will obtain on his/her behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Also, 
VA has a duty to assist in obtaining the evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

Here, the appellant admittedly was never informed of the 
respective duties and responsibilities under the VCAA.  
However, this is inconsequential.

As for the motion to revise the January 1949 rating decision 
that severed service connection for the back disorder, on the 
basis of alleged CUE, the appellant has no legal standing for 
bringing this motion and, so, there can be no reasonable 
possibility of substantiating this claim.  And this, in turn, 
means VA is under no obligation to provide VCAA notice.  See 
VAOPGCPREC 5-2004 (June 23, 2004).  Moreover, it has been 
expressly held that the VCAA is not applicable in motions 
to revise prior rating actions on the basis of alleged CUE.  
38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R.§ 3.105(a) 
(2001), Parker v. Principi, 15 Vet. App. 407, 412 (2002) 
(holding that the VCAA is not applicable to CUE matter) 
(citing Livesay v. Principi, 15 Vet. App. 165, 178 - 79 
(2001) (en banc)).  Further, even if the motion to revise the 
1949 rating action that severed service connection for a back 
disorder was to be adjudicated on the merits, the evidence 
considered would be limited to the evidence on file (i.e., in 
1949) at the time of the rating action that severed service 
connection - not any additional evidence submitted during 
the years since, long after the fact.  See Daniels, 10 Vet. 
App.474, 479-80 (1997), citing Venturella v. Gober, 10 Vet. 
App. 340 (1997).

With respect to the claim for nonservice-connected burial 
benefits, there is no dispute as to the evidence to be 
considered.  The appellant does not make specific reference 
to or otherwise mention any additional information or 
evidence that needs to be obtained to fairly decide this 
claim.  

In addressing the question of whether there is a VA duty to 
provide a VCAA notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) when there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim, the starting point for consideration 
is the language contained in the governing statutes and 
regulations.  



With respect to VA's duty to assist claimants, section 5103A 
of Title 38, U.S.C., includes an exception to the requirement 
that VA must make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate their claims for 
benefits when such claims are either inherently incredible or 
legally impossible.  That exception provides as follows:  
"The Secretary is not required to provide assistance to a 
claimant under this section [entitled 'Duty to assist 
claimants'] if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C. § 5103A(a)(2); see also 38 C.F.R. § 3.159(d).  No 
such similar exception is set forth in 38 U.S.C. § 5103 or 
38 C.F.R. § 3.159(b) with respect to VA's obligation to 
satisfy the duty to notify.

Indeed, VA specifically addressed the situation of whether a 
VCAA duty to notify notice is required in situations where 
there is no reasonable possibility that VA assistance would 
help substantiate the claim in the final VCAA regulations.  
In that regard, VA stated as follows in the Supplementary 
Information:  

The VCAA requires VA to notify a claimant of 
the information and evidence necessary to 
substantiate a claim in all claims for which 
a substantially complete application has 
been submitted, regardless of whether VA is 
going to assist in obtaining evidence.  If a 
VA decisionmaker determines that a claim is 
inherently incredible, the decisionmaker can 
request that the claimant submit information 
or evidence as provided by section 5103(a) 
and § 3.159(b)(1) that would lead VA to 
conclude that it should provide assistance 
to substantiate the claim.

66 Fed. Reg. 45,620, 45,628 (Aug. 29, 2001).  



When, as here, solely the law governs the outcome of the 
adjudication of a claim, i.e., when the facts are firmly 
established and not in dispute, the VCAA is inapplicable.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (because the law as 
mandated by statute, and not the evidence, is dispositive of 
this claim, the VCAA is not applicable); Smith (Claudus) v. 
Gober, 14 Vet. App. 227 (2000) (holding that VCAA did not 
affect federal statute that prohibits payment of interest on 
past due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  

In pleadings dated in June 2003 the appellant's 
representative alleged that the statement of the case (SOC) 
was inadequate in failing to describe the evidence upon 
which the RO reached its decision.  Presumably, this was the 
April 2003 SOC that addressed the motion to revise the 1949 
severance of service connection, since that SOC merely 
described the evidence as "[t]he contents of the veteran's 
claims file."  In that SOC the RO addressed the merits of 
the CUE claim, while this decision instead is based upon a 
finding that the appellant may not bring a motion to revise 
the 1949 severance of service connection on the veteran's 
behalf.  Although the Board is denying the claim on an 
alternative ground, no further development is required to 
comply with the VCAA or the implementing regulations prior 
to adjudicating this particular claim because there is no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  So no further assistance is required and 
would be unproductive.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) and Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

With respect to the claim for burial benefits, all the 
relevant evidence is on file and, so, further delay of the 
case for procedural purposes only would not be in the 
appellant's interest.  So, in this instance also there is no 
prejudice.  




ORDER

The claim of CUE in the January 1949 rating decision that 
severed service connection for a back disorder is denied.

The claim for nonservice-connected VA burial benefits is 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



